ORDER
This matter have been duly presented pursuant to Rule 1:20— 10(b), following the granting of a motion for discipline by consent in DRB 14-034 of HOWARD P. SCHIFF of WEST LONG BRANCH, who was admitted to the bar of this State in 1968;
And the District IX Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 3.3(a) (making a false statement of fact or law to a tribunal), RPC 5.3(c)(1) (failure to supervise non-lawyer employees), RPC 8.4(a) (conduct that violates or attempts to violate the Rules of Professional Conduct, knowingly assist or induce another to do so, or do so through the acts of another), and RPC 8.4(c) (conduct that involves dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 3.3(a), RPC 5.3(c)(1), RPC 8.4(a), and RPC 8.4(c), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. IX-2013-0013E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
*525It is ORDERED that HOWARD P. SCHIFF of WEST LONG BRANCH is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.